Per Curiam.
David Lishinsky appeals the trial court’s order revoking his probation in Case Nos. 11-6410CF1QA, 12-668CF10A and 13-10939CF10A. As the State concedes, the probation affidavit is not included in the record on appeal. However, because the transcript of the revocation hearing indicates the possible existence of the probation affidavit, we reverse and remand to the trial court to conduct further proceedings directed at locating and considering the probation affidavit. See Howard v. State, 883 So.2d 879, 880 (Fla. 4th DCA 2004).

Reversed and Remanded.

Levine, Klingensmith and Kuntz, JJ., concur.